

116 HR 2766 IH: To nullify certain memorandum of the Office of Chief Counsel of the Internal Revenue Service regarding the application of the excise tax on heavy trucks and trailers to certain chassis renovations.
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2766IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mr. Moolenaar introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo nullify certain memorandum of the Office of Chief Counsel of the Internal Revenue Service
			 regarding the application of the excise tax on heavy trucks and trailers
			 to certain chassis renovations.
	
 1.Application of excise tax on heavy truck and trailers to certain chassis renovationsThe memorandum of the Office of the Chief Counsel of the Internal Revenue Service issued on October 31, 2013, relating to the application of the excise tax on heavy trucks and trailers to certain chassis renovations (POSTN–131956–13) shall have no force or effect.
		